ORDER
PER CURIAM:
On October 15, 1999, the Court, in a single-judge memorandum decision, affirmed the Board of Veterans’ Appeals decision of February 24,1997. On March 13, 2000, the Court granted the appellant’s motion, filed through counsel, for a panel decision and affirmed the decision of the Board. On April 3, 2000, the appellant filed, through counsel, a motion for consideration by the full court.
Motions for a full Court decision are not favored. Ordinarily they will not be granted unless such action is necessary to secure or maintain uniformity of the Court’s decisions or to resolve a question of exceptional importance. In this appeal, the appellant has not shown that either basis exists to warrant a full Court decision.
Upon consideration of the foregoing, the record on appeal, and the appellant’s motion for a full Court decision, it is
ORDERED that the appellant’s motion for a decision by the full Court is denied.